[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                          SEPTEMBER 10, 2009
                             No. 08-16707                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 08-20319-CR-DLG




UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

WILLIAM ORTEGA,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                            (September 10, 2009)


Before BLACK, WILSON and FAY, Circuit Judges.

PER CURIAM:
      William Ortega appeals his convictions for possession of and conspiracy to

possess with intent to distribute 100 kilograms or more of marijuana, in violation

of 21 U.S.C. §§ 841, 846, 851. He argues the district court erred in failing to grant

a mistrial or inquire into the jury’s deliberations when comments made during

polling of the verdict suggested one of the jurors had difficulty understanding

English.

      “It is well established in this Circuit that to invite error is to preclude review

of that error on appeal.” United States v. Campa, 529 F.3d 980, 1000 (11th Cir.

2008), cert. denied, 129 S. Ct. 2790 (2009). “[A] criminal defendant may not

make an affirmative, apparently strategic decision at trial and then complain on

appeal that the result of that decision constitutes reversible error.” United States v.

Jernigan, 341 F.3d 1273, 1290 (11th Cir. 2003).

      Ortega successfully objected to the government’s attempt to strike the juror

in question for cause due to its concerns about her English-language

comprehension. When confusion arose during polling, the district court spoke with

the juror individually and she satisfied him that the verdict was her true verdict.

Ortega suggested that the court also ask other jurors about her understanding of the

deliberations, but when the court offered instead to ask the juror herself whether

she had understood the trial testimony, Ortega said he “like[d] that better” and that



                                           2
her understanding of the testimony was “the ultimate issue.” He did not raise any

further objections or move for a mistrial. Because Ortega affirmatively sought or

expressly consented to each of the district court’s decisions, he invited any error

the court might have made and thereby waived appellate review. See id. at 1290;

Campa, 529 F.3d at 1000.

      For the foregoing reasons, we affirm Ortega’s convictions.

AFFIRMED.




                                           3